                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 DON CARLO MORRISON,

                Plaintiff,                              CIVIL ACTION NO.: 6:18-cv-I20

        V.



 OFFICER BENNETT,

                Defendant.




                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, (doc. 10).          Plaintiff Don Morrison

("Morrison") did not file Objections to the Report and Recommendation. Accordingly, the Court

ADOPTS the Magistrate Judge's Report and Recommendation as the opinion of the Court. The

Court DISMISSES Morrison's Complaint,(doc. 1), DIRECTS the Clerk of Court to enter the

appropriate judgment of dismissal and CLOSE this case, and DENIES Morrison in forma

pauperis status on appeal.

       SO ORDERED,this _^^^ay of March,2019.


                                    j. randm-hall,chief judge
                                       [ITEIWATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
